Citation Nr: 0936049	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Prior to June 24, 2009, entitlement to an initial 
compensable evaluation for hypertension. 

2.  From June 24, 2009, entitlement to an initial evaluation 
in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1983 to November 
1987.  He also had active service in the Florida Army 
National Guard (FLARNG) from May 1989 to March 2005, with 
service in Qatar (February 2002 to March 2002) and 
Afghanistan (March 2002 to September 2002; September 2003 to 
May 2004) in support of Operation Enduring Freedom.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran's claim was previously remanded in March 2009 for 
additional evidentiary development.  The requested 
development was completed and the Veteran's claim is before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  Prior to June 24, 2009, the Veteran's hypertension was 
manifested by systolic and diastolic pressures predominantly 
"160s-180s/100-110s" as well as continuous medication for 
control.  

2.  From June 24, 2009, the Veteran's hypertension is 
manifested by diastolic pressure predominantly 100 or more as 
well as continuous medication for control.  

3.  At no time during the appeal period has the Veteran's 
hypertension been manifested by diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.




CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for an initial evaluation of 10 percent, but not higher, for 
hypertension are met since April 1, 2005, the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension are not met for any period of time 
covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he is entitled to a 
higher initial evaluation for his service-connected 
hypertension.  The Veteran was originally awarded service 
connection for hypertension in the May 2005 rating decision 
currently on appeal.  The RO evaluated the Veteran's 
hypertension as non-compensably disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7101, effective April 1, 2005.  In a 
subsequent rating decision dated in August 2009, the RO 
increased the Veteran's evaluation for hypertension to 10 
percent, effective June 24, 2009.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  It is not expected that all cases will show 
all the findings specified; however, findings sufficiently 
characteristic to identify the disease and the disability and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

According to Diagnostic Code 7101, a 60 percent evaluation is 
assigned for diastolic pressure predominantly 130 or more, 
while a 40 percent evaluation is assigned for diastolic 
pressure predominantly 120 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent evaluation is assigned 
for diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  Id.  A 10 
percent evaluation is assigned for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum elevation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.  

The Board notes that Diagnostic Code 7101 does not explicitly 
provide for a non-compensable evaluation.  However, 38 C.F.R. 
§ 4.31 makes clear that in every instance where the Rating 
Schedule does not provide for a zero percent (non-
compensable) evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The Board has considered staged ratings in this case, but, as 
will be further discussed below, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected hypertension during the claim period such that 
staged ratings are for application in this case.  See 
Fenderson, supra.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a pre-deployment 
physical examination in June 2003.  He described his general 
health as "very good."  No evidence of hypertension was 
noted at that time and the Veteran was found to be 
"deployable."

In a May 2004 post-deployment physical examination, the 
Veteran described his general health as "good," but listed 
high blood pressure as a question or concern about his 
health.  The Veteran stated that his health got worse during 
this most recent deployment, and a notation on the Report of 
Medical History indicated that the Veteran was diagnosed as 
having high blood pressure in March 2004.  Upon physical 
examination, the Veteran's blood pressure was 151/91, 156/93, 
and 136/82.  A diagnosis of high blood pressure was noted.  
The examiner noted the use of Hydrochlorothiazide (HCTZ) and 
Zestril to manage the Veteran's high blood pressure.   

The Veteran participated in the Benefits Delivery at 
Discharge Program (BDD) in March 2005 and was afforded a 
physical examination at a VA medical facility prior to 
discharge from service.  The Veteran's past medical history 
was significant for hypertension.  A notation on the 
examination report indicated that this condition was 
diagnosed in 2004 and that the Veteran took HCTZ and Zestril 
daily to manage it.  Upon physical examination, the Veteran's 
blood pressure was 128/82.  An assessment of hypertension was 
noted.

The first pertinent post-service evidence of record is dated 
October 2005.  The Veteran presented to a VA medical facility 
at that time to establish care.  The Veteran provided a past 
medical history significant for hypertension, and indicated 
that he took HCTZ, Lisinopril, and Avandia.  The Veteran's 
blood pressure on physical examination was 127/76.  An 
assessment of hypertension, well-controlled was noted.

The Veteran sought additional VA treatment in March 2006 for 
an annual visit.  His history of hypertension was noted, and 
the Veteran indicated that his blood pressure was "running 
in the 120/80 range."  The Veteran's blood pressure on 
physical examination was 136/81.  The impression was 
hypertension, controlled.

Associated with the claims file is a statement from S.T., 
M.D. dated in September 2006.  Dr. S.T. indicated that he 
served with the Veteran in Afghanistan from October 2003 to 
May 2004.  During that time, Dr. S.T. served as the battalion 
surgeon, and in November 2003, Dr. S.T. indicated that the 
Veteran was found to have elevated blood pressure "160s-
180s/100-110s."  Dr. S.T. instructed the Veteran to try 
"lifestyle modification," including dietary changes and 
daily exercise.  While the Veteran's condition improved 
somewhat, according to Dr. S.T., the Veteran's systolic blood 
pressure remained in the 150s.  Dr. S.T. subsequently 
prescribed HCTZ.  He also expressed the opinion that the 
Veteran's hypertension "manifested" during active service.  

The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) hypertension examination in June 2009.  The 
examiner reviewed the Veteran's claims file and medical 
records and noted that the onset of the Veteran's 
hypertension was 2004.  The Veteran indicated at the time of 
the examination that his blood pressure was generally 
140/100.  It was noted that the Veteran took Hyzaar to 
control his high blood pressure and that his condition was 
described as "stable" since its onset.  It was also noted 
that continuous medication was needed to control the 
Veteran's hypertension.  Upon physical examination, the 
Veteran's blood pressure was 161/102, 151/103, and 140/94.  
No evidence of hypertensive heart disease was found.  The 
diagnosis was hypertension, essential, no end organ 
complications.  The examiner further noted that the Veteran's 
hypertension had no effect on his usual daily activities.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence supports an initial 10 
percent evaluation for hypertension, but not higher, for the 
entire period of time covered by the appeal prior to June 24, 
2009.  The Veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent for any period of time 
covered by this appeal.

A 10 percent evaluation is assigned for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum elevation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

As noted above, Dr. S.T. indicated in a September 2006 
statement that he diagnosed the Veteran as having elevated 
blood pressure "160s-180s/100-110s" while stationed in 
Afghanistan.  Despite some improvement in the Veteran's 
condition as a result of dietary changes and daily exercise, 
the Veteran's systolic blood pressure remained in the 150s.  
Dr. S.T. prescribed HCTZ and expressed the opinion that the 
Veteran's hypertension "manifested" during active service.  

The Board also notes that the Veteran was diagnosed as having 
high blood pressure at the time of the May 2004 post-
deployment physical examination.  The examiner prescribed 
HCTZ and Zestril to manage the Veteran's high blood pressure, 
and subsequent post-service VA treatment records revealed 
that the Veteran remained on one or more medications to 
manage his hypertension since discharge from service.  In 
light of the evidence described above, the Board finds Dr. 
S.T.'s September 2006 statement to be highly probative 
evidence of the severity of the Veteran's hypertension during 
service, particularly given Dr. S.T.'s professional training 
and expertise.  Furthermore, the Board notes that subsequent 
blood pressure readings of record, which would not entitle 
the Veteran to an initial compensable evaluation for 
hypertension, were recorded while the Veteran was on a daily 
blood pressure medication regimen.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's hypertension more nearly approximates the 
criteria for an initial 10 percent evaluation under 
Diagnostic Code 7101.  Thus, the Board finds that the Veteran 
is entitled to an initial 10 percent evaluation for 
hypertension, but not higher, since the effective date of 
service connection.  

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent for any period of time covered by the 
appeal.  Diagnostic Code 7101 makes clear that the next 
higher evaluation of 20 percent requires a diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  The objective medical evidence of 
record does not support such a finding at any time during the 
appeal.  See October 2005, March 2006, and June 2009 VA 
examination reports.

The Board has also considered the applicability of other 
diagnostic code provisions listed in 38 C.F.R. § 4.104, but 
finds that these provisions are not applicable in the current 
case.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
hypertension are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Furthermore, as there is no indication 
in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected hypertension are addressed by the 
relevant criteria as discussed above and higher schedular 
ratings are likewise still available.  Furthermore, the Board 
notes that the June 2009 VA C&P examiner specifically found 
no evidence that the service-connected hypertension affected 
the Veteran's usual daily activities.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded a VA 
C&P examination in connection with the claim currently on 
appeal.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c)-(e) (2008). 


ORDER

An initial 10 percent evaluation for hypertension is granted 
since April 1, 2005, the effective date of service 
connection, subject to the regulations governing the award of 
monetary benefits. 

An initial evaluation in excess of 10 percent for 
hypertension is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


